DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on October 12, 2020, has been entered.






3.	Applicant’s election on March 18, 2022, of Group I without traverse (claims 1-4), is acknowledged.



Claim Disposition

4.	Claims 1-15 are pending. Claims 1-4 are under examination. Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statement filed on October 12, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 




Drawings

6.	The Drawings filed on October 12, 2020, have been accepted by the examiner.


 Claim Objection

7.	Claim 4 is objected to for the following informalities:
Claim 4 is objected to for the recitation of non-elected subject matter. It is suggested that claim 4 is amended to read, “The protein variant of claim 1, wherein the protein variant is encoded by a nucleotide sequence having a substitution at position 290 of SEQ ID NO: 2”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a protein variant having a different amino acid at position 97 as set forth in SEQ ID NO: 1. The claimed invention is described by a structure, however, is devoid of a functional limitation.  No structure function correlation is made. The invention of claims 1-4 provide structural changes in the protein and in a DNA structure, however, there are no indicia in the claims as to an activity that is new based on the modification or that the native structure is retained. Furthermore, in claim 4, there is no indication that the nucleic acid structure recited is the coding sequence for the protein variant. The claimed invention is not adequately described.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


9.	Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as containingsubject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention. The specification does not contain the required information for a deposit. The specification at pages 17, 31 and 34 for example, provide an Accession number, depository name and date of deposit and disclose that the claimed product is deposited. Therefore, the claimed invention is directed to deposited materials and thus use of the claimed invention requires deposited material, but deposit of material does not ensure that it will readily be available during the duration of the patent. The specification does not disclose if the deposit is made under the Budapest Treaty, the depository address or if the deposit will be readily available.  Applicant's deposit would satisfy the enablement requirements of 35 U.S.C. 112, provided that the following conditions are met. It is noted that the specification on page 17 for example, indicates that a deposit was made at KCTC 14201BP, however, no information regarding public availability and the depository address, is provided or if the deposit was made under the Budapest Treaty. Thus, the invention is not adequately described and one skilled in the art would not have access to the necessary materials to be able topractice the claimed invention. Applicant makes reference to the deposit number, however, this is not sufficient to illustrate that the information is publicly available or give the assurance that all of the conditions of 37 CFR 1.801-1.809 have been met. If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809,applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(A) During the pendency of this application, access to the invention will be afforded tothe Commissioner upon request; 
(B) All restrictions upon availability to the public will be irrevocably removed upongranting of the patent; 
(C) The deposits will be maintained in a public depository for a period of 30 years or 5years after the last request or for the effective life of the patent, whichever is longer;(D) The deposits were viable at the time of deposit; 
(E) The deposits will be replaced if they should ever become non-viable. 
This requirement is necessary when a deposit is made under the provisions of theBudapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicants attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it lacks clarity. Independent claim 1 is directed to a protein variant having a substitution at position 97 in SEQ ID NO:1,and dependent claim 4 is directed to the same protein variant, wherein nucleotide 290 in SEQ ID NO: 2 is substituted and there are no indicia in the claim language as to how the two sequences are related. A protein and a DNA structure are different, no mention is made as to whether the substitution in the DNA structure is responsible for the substitution in the protein structure and there is no relatedness as to the DNA structure encoding the protein variant. Clarity is needed.


 Conclusion

11.	No claims are presently allowable, however, SEQ ID NO:1 with a mutation at position 97 is free of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652